.*AO 450 (Rev. 5/85) Judgment in a Civil Case


                     UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO


                                  JUDGMENT IN A CIVIL CASE

JANNALLA WADLINGTON,

                 Plaintiff,
                                                  Case No. 2:17-cv-1068
        v.                                        Chief Magistrate Judge Deavers

OHIO DEPARTMENT OF REHABILITATION AND
CORRECTION

                 Defendant.


[ ] Jury Verdict. This action came before the Court for a trial by jury. The issues have been
tried and the jury has rendered its verdict.

[ ] Decision by Court. This action came to trial or hearing before the Court. The issues have been
tried or heard and a decision has been rendered.

[X] Decision by Court. This action was decided by the Court without a trial or hearing.

PURSUANT TO THE ORDER filed on March 30, 2020, Judgment is entered in favor of
the Defendant, OHIO DEPARTMENT OF REHABILITATION AND CORRECTION.


Date: March 30, 2020                              Richard W. Nagel, Clerk of Court

                                                  By:     /s/Jodi L. Keener
                                                        Jodi L. Keener, Deputy Clerk
